Exhibit 10.1


CAPITOL BANCORP LTD.
2011 EQUITY INCENTIVE PLAN


ADOPTED BY THE BOARD OF DIRECTORS: May 9, 2011


1.   General.
 
(a)   Eligible Award Recipients. The persons eligible to receive Awards are
Employees, Directors and Consultants.
 
(b)   Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.
 
(c)   Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.
 
2.   Administration.
 
(a)   Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).
 
(b)   Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
 
(i)  To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Stock Award; (E) the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.
 
(ii)  To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.
 
(iii)  To settle all controversies regarding the Plan and Awards granted under
it.
 
(iv)  To accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.
 
(v)  To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.
 
 
1

--------------------------------------------------------------------------------

 
 
(vi)  To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to bring the Plan or Awards granted under the Plan into
compliance therewith, subject to the limitations, if any, of applicable law.
Except as provided above, rights under any Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (1) the Company
requests the consent of the affected Participant, and (2) such Participant
consents in writing.
 
(vii)  To submit any amendment to the Plan, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of
(A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding “incentive stock
options” or (C) Rule 16b-3.
 
(viii)  To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion;  provided however , that except with respect to
amendments that disqualify or impair the status of an Incentive Stock Option, a
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, subject
to the limitations of applicable law, if any, the Board may amend the terms of
any one or more Awards without the affected Participant’s consent if necessary
to maintain the qualified status of the Award as an Incentive Stock Option or to
bring the Award into compliance with Section 409A of the Code.
 
(ix)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
 
(x)  To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.
 
(xi)  To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price (or
strike price) of any outstanding Option or SAR under the Plan; (B) the
cancellation of any outstanding Option or SAR under the Plan and the grant in
substitution therefor of (1) a new Option or SAR under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a Restricted Stock Award, (3) a Restricted Stock Unit Award,
(4) an Other Stock Award, (5) cash and/or (6) other valuable consideration (as
determined by the Board, in its sole discretion); or (C) any other action that
is treated as a repricing under generally accepted accounting principles.
 
(c)   Delegation to Committee.
 
(i)  General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.
 
(d)   Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
3.   Shares Subject to the Plan.
 
(a)   Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, the initial aggregate number of shares of Common Stock of the
Company that shall become eligible for issuance pursuant to Stock Awards after
the Effective Date shall be five million (5,000,000) shares.  In addition, the
number of shares of Common Stock available for issuance under the Plan shall
automatically increase on January 1st of each year for a period of nine years
commencing on January 1, 2012 and ending on (and including) January 1, 2020, in
an amount equal to five percent (5%) of the total number of shares of Common
Stock outstanding on December 31st of the preceding year. Notwithstanding the
foregoing, the Board may act prior to January 1st of any fiscal year, to provide
that there shall be no increase in the share reserve for such fiscal year or
that the increase in the share reserve for such fiscal year shall be a lesser
number of shares of Common Stock than would otherwise occur pursuant to the
preceding sentence. This Section 3(a) does not limit the granting of Stock
Awards except as provided in Section 7(a). Shares may be issued in connection
with a merger or acquisition as permitted by, as applicable, NASDAQ Marketplace
Rule 4350(i)(1)(A)(iii), NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable stock exchange rules, and such
issuance shall not reduce the number of shares available for issuance under the
Plan. Furthermore, if a Stock Award or any portion thereof (i) expires or
otherwise terminates without all of the shares covered by such Stock Award
having been issued or (ii) is settled in cash ( i.e. , the Participant receives
cash rather than stock), such expiration, termination or settlement shall not
reduce (or otherwise offset) the number of shares Common Stock that may be
available for issuance under the Plan.
 
(b)   Reversion of Shares to the Share Reserve. If any shares of common stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares that are forfeited shall revert to and again
become available for issuance under the Plan. Any shares reacquired, withheld,
or not issued by the Company pursuant to Section 8(g) or as consideration for
the exercise of an Option shall again become available for issuance under the
Plan. For the avoidance of doubt, if an appreciation distribution in respect of
a Stock Appreciation Right is paid in shares of Common Stock, the number of
shares subject to the Stock Award that are not delivered to the Participant
shall remain available for subsequent issuance under the Plan.
 
(c)   Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
 
4.   Eligibility.
 
(a)   Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however ,
Nonstatutory Stock Options and SARs may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405, unless the stock underlying such
Stock Awards is treated as “service recipient stock” under Section 409A of the
Code because the Stock Awards are granted pursuant to a corporate transaction
(such as a spin off transaction) or unless such Stock Awards comply with the
distribution requirements of Section 409A of the Code.
 
(b)   Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market
 
 
3

--------------------------------------------------------------------------------

 
 
Value on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
 
5.   Provisions Relating to Options and Stock Appreciation Rights.  Each Option
or SAR shall be in such form and shall contain such terms and conditions as the
Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options or SARs need not be identical; provided, however, that each Option
Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:
 
(a)   Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Shareholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.
 
(b)   Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Shareholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.
 
(c)   Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:
 
(i)  by cash, check, bank draft or money order payable to the Company;
 
(ii)  pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
 
(iii)  by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
 
(iv)  if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price;  provided,
however , that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued;  provided, further,  that shares of Common Stock will no longer be
subject to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon exercise are reduced to pay the exercise price pursuant
to the “net exercise,” (B) shares are delivered to the Participant as a result
of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations; or
 
 
4

--------------------------------------------------------------------------------

 
 
(v)  in any other form of legal consideration that may be acceptable to the
Board.
 
(d)   Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.
 
(e)   Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board shall determine. In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:
 
(i)  Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.
 
(ii)  Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order; provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.
 
(iii)  Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
 
(f)   Vesting Generally. The total number of shares of Common Stock subject to
an Option or SAR may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options or SARs may vary. The provisions of this Section 5(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.
 
(g)   Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
or upon the Participant’s death or Disability), the Participant may exercise his
or her Option or SAR (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), or
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her
 
 
5

--------------------------------------------------------------------------------

 
 
Option or SAR within the time specified herein or in the Award Agreement (as
applicable), the Option or SAR shall terminate.
 
(h)   Extension of Termination Date. If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause or upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s Award
Agreement, if the sale of any Common Stock received upon exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
equal to the applicable post-termination exercise period after the termination
of the Participant’s Continuous Service during which the exercise of the Option
or SAR would not be in violation of the Company’s insider trading policy, or
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement.
 
(i)   Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.
 
(j)   Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement after the termination of the Participant’s Continuous Service
for a reason other than death, then the Option or SAR may be exercised (to the
extent the Participant was entitled to exercise such Option or SAR as of the
date of death) by the Participant’s estate, by a person who acquired the right
to exercise the Option or SAR by bequest or inheritance or by a person
designated to exercise the Option or SAR upon the Participant’s death, but only
within the period ending on the earlier of (i) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Award Agreement), or (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement. If, after the Participant’s death, the Option
or SAR is not exercised within the time specified herein or in the Award
Agreement (as applicable), the Option or SAR shall terminate.
 
(k)   Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR shall terminate upon the date of such
Participant’s termination of Continuous Service, and the Participant shall be
prohibited from exercising his or her Option or SAR from and after the time of
such termination of Continuous Service.
 
(l)   Non-Exempt Employees. No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option or SAR.
Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s retirement (as such term may be defined in the Participant’s
Award Agreement or in another applicable agreement or in accordance with the
Company’s then current employment policies and guidelines), any such vested
Options and SARs may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay.
 
 
6

--------------------------------------------------------------------------------

 
 
6.   Provisions of Stock Awards other than Options and SARS.
 
(a)   Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:
 
(i)  Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
 
(ii)  Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
 
(iii)  Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
 
(iv)  Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
 
(v)  Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.
 
(b)   Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
 
(i)  Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
 
(ii)  Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)  Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
 
(iv)  Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
 
(v)  Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
 
(vi)  Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
 
(c)   Performance Awards.
 
(i)  Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion. The Board may provide for or, subject to such
terms and conditions as the Board may specify, may permit a Participant to elect
for, the payment of any Performance Stock Award to be deferred to a specified
date or event. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.
 
(ii)  Performance Cash Awards. A Performance Cash Award is a cash award that may
be paid contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee, in its sole discretion. The Board may provide for
or, subject to such terms and conditions as the Board may specify, may permit a
Participant to elect for, the payment of any Performance Cash Award to be
deferred to a specified date or event. The Committee may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.
 
(iii)  Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five (25%) of the Performance Period has elapsed,
and in any event at a time when the achievement of the applicable Performance
Goals remains substantially uncertain. Prior to the payment of any compensation
under an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Performance Goals and
 
 
8

--------------------------------------------------------------------------------

 
 
any other material terms under such Award have been satisfied (other than in
cases where such relate solely to the increase in the value of the Common
Stock). Notwithstanding satisfaction of any completion of any Performance Goals,
to the extent specified at the time of grant of an Award to “covered employees”
within the meaning of Section 162(m) of the Code, the number of Shares, Options,
cash or other benefits granted, issued, retainable and/or vested under an Award
on account of satisfaction of such Performance Goals may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, shall determine.
 
(d)   Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
 
7.   Covenants of the Company.
 
(a)   Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.
 
(b)   Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.
 
(c)   No Obligation to Notify or Minimize Taxes. The Company shall have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
 
(d)   Shareholder Approval.  The Company shall submit this Plan for shareholder
approval if the Company desires to issue Awards that are intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” (C) Rule 16b-3 or (D) the listing standards of any
applicable stock exchange rules on which the Company seeks to list its
securities after the Effective Date.
 
8.   Miscellaneous.
 
(a)   Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.
 
(b)   Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such
 
 
9

--------------------------------------------------------------------------------

 
 
corporate action, unless otherwise determined by the Board, regardless of when
the instrument, certificate, or letter evidencing the Stock Award is
communicated to, or actually received or accepted by, the Participant.
 
(c)   Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.
 
(d)   No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
 
(e)   Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
 
(f)   Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (A) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
 
(g)   Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.
 
(h)   Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
(i)   Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement
 
 
10

--------------------------------------------------------------------------------

 
 
of all or a portion of any Award may be deferred and may establish programs and
procedures for deferral elections to be made by Participants. Deferrals by
Participants will be made in accordance with Section 409A of the Code.
Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.
 
(j)   Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Shares are publicly traded and a Participant holding an Award
that constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount shall be made upon a “separation from service” before a
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) or, if earlier, the date of the
Participant’s death.
 
9.   Adjustments Upon Change in Common Stock; Other Corporate Events.
 
(a)   Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c) and
(iii) the class(es) and number of securities and price per share of stock
subject to outstanding Stock Awards. The Board shall make such adjustments, and
its determination shall be final, binding and conclusive.
 
(b)   Dissolution or Liquidation. Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
 
(c)   Corporate Transaction. The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award. In the
event of a Corporate Transaction, then, notwithstanding any other provision of
the Plan, the Board shall take one or more of the following actions with respect
to Stock Awards, contingent upon the closing or completion of the Corporate
Transaction:
 
(i)  arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the shareholders of the Company pursuant to the Corporate Transaction);
 
(ii)  arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)  accelerate the vesting of the Stock Award (and, if applicable, the time
at which the Stock Award may be exercised) to a date prior to the effective time
of such Corporate Transaction as the Board shall determine (or, if the Board
shall not determine such a date, to the date that is five (5) days prior to the
effective date of the Corporate Transaction), with such Stock Award terminating
if not exercised (if applicable) at or prior to the effective time of the
Corporate Transaction;
 
(iv)  arrange for the lapse of any reacquisition or repurchase rights held by
the Company with respect to the Stock Award;
 
(v)  cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and
 
(vi)  make a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award, over (B) any exercise price
payable by such holder in connection with such exercise.
 
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.
 
(d)   Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
 
10.   Termination or Suspension of the Plan.
 
(a)   Plan Term. The Board may suspend or terminate the Plan at any time;
provided, however that Incentive Stock Options may no longer be granted under
the Plan after the day before the tenth (10th) anniversary of the earlier of the
date the Plan is adopted by the Board. No Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.
 
(b)   No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
 
11.   Effective Date of the Plan.  This Plan shall become effective on the
Effective Date, but no Award shall be exercised (or in the case of a Restricted
Stock Award, Restricted Stock Unit Award, or Other Stock Award shall be granted)
unless and until the Plan has been adopted by the Board.
 
12.   Choice of Law.  The law of the state of Michigan shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to that state’s conflict of laws rules.
 
13.   Definitions.  As used in the Plan, the following definitions shall apply
to the capitalized terms indicated below:
 
(a)   “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
 
(b)   “Award” means a Stock Award or a Performance Cash Award.
 
(c)   “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)   “Board” means the Board of Directors of the Company.
 
(e)   “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.
 
(f)   “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term shall mean with respect to a Participant,
the occurrence of any of the following events, if such event results in a
demonstrably harmful impact on the Company’s business or reputation, or that of
any of its Subsidiaries: (i) such Participant’s commission of any felony or any
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) such Participant’s intentional, material violation of any contract or
agreement between the Participant and the Company or of any statutory duty owed
to the Company; (iv) such Participant’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets; or (v) such Participant’s
gross misconduct. The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause shall be made by the
Company in its sole discretion. Any determination by the Company that the
Continuous Service of a Participant was terminated by reason of dismissal
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.
 
(g)   “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
 
(i)  any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the  “ Subject Person “ ) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
 
(ii)  there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)  the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
 
(iv)  there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by shareholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
 
(v)  individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board ”) cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.
 
Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.
 
(h)   “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
 
(i)   “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
 
(j)   “Common Stock” means the common stock of the Company.
 
(k)   “Company” means Capitol Bancorp Ltd., a Michigan corporation.
 
(l)   “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.
 
(m)   “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service;  provided, however,  if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or Chief Executive Officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.
 
 
14

--------------------------------------------------------------------------------

 
 
(n)   Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 
(i)  the consummation of a sale or other disposition of all or substantially
all, as determined by the Board, in its sole discretion, of the consolidated
assets of the Company and its Subsidiaries;
 
(ii)  the consummation of a sale or other disposition of at least ninety percent
(90%) of the outstanding securities of the Company;
 
(iii)  the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
 
(iv)  the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
 
(o)   “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code.
 
(p)   “Director” means a member of the Board.
 
(q)   “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
 
(r)   “Effective Date” means the effective date of this Plan document, which is
the date this Plan is approved by the Company’s Board of Directors.
 
(s)   “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
 
(t)   “Entity” means a corporation, partnership, limited liability company or
other entity.
 
(u)   “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
(v)   “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.
 
(w)   “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
 
15

--------------------------------------------------------------------------------

 
 
(i)  If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.
 
(ii)  Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
 
(iii)  In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
 
(x)   “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.
 
(y)   “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“ Regulation S-K ”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(z)   “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.
 
(aa)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
 
(bb)   “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.
 
(cc)   “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
 
(dd)   “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
 
(ee)   “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).
 
(ff)   “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.
 
(gg)   “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
 
 
16

--------------------------------------------------------------------------------

 
 
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(hh)   “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
 
(ii)   “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
 
(jj)   “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
 
(kk)   “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board:  (i) revenue; (ii)net earnings or net
income (before or after taxes); (iii) earnings per share; (iv) deposit or asset
growth; (v) net operating income; (vi) return measures (including return on
assets and equity); (vii) fee income; (viii) earnings before or after taxes,
interest, depreciation and/or amortization; (ix) interest spread; (x)
productivity ratios; (xi) share price (including, but not limited to, growth
measures and total shareholder return); (xii) expense targets; (xiii) credit
quality; (xiv) efficiency ratio; (xv) market share; (xvi) customer
satisfaction;(xvii) NIACC (net income after cost of capital); (xviii) strategic
objectives (including, branding, mergers and acquisitions, succession
management, dynamic market response, new product build out, expense reduction
initiatives, risk management and regulatory compliance) and (xix) to the extent
that an Award is not intended to comply with Section 162(m) of the Code, other
measures of performance selected by the Board.
 
(ll)   “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
shall appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; and (5) to exclude the effects of any “extraordinary items” as
determined under generally accepted accounting principles. In addition, the
Board retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement or the written terms of a Performance Cash Award.
 
(mm)   “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
 
(nn)   “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).
 
(oo)   “Plan” means this Capitol Bancorp Ltd. 2011 Equity Incentive Plan.
 
 
17

--------------------------------------------------------------------------------

 
 
(pp)   “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).
 
(qq)   “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(rr)   “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
 
(ss)   “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.
 
(tt)   “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(uu)   “Securities Act” means the Securities Act of 1933, as amended.
 
(vv)   “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
 
(ww)   “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
 
(xx)   “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.
 
(yy)   “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
 
(zz)   “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than twenty five percent (25%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time, directly or indirectly,
Owned by the Company, and (ii) any partnership, limited liability company or
other entity in which the Company has a direct or indirect interest (whether in
the form of voting or participation in profits or capital contribution) of more
than twenty five percent (25%).
 
(aaa)   “Ten Percent Shareholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
 



 
18

--------------------------------------------------------------------------------

 
